74 S.E.2d 609 (1953)
237 N.C. 273
STATE
v.
BAILEY.
No. 75.
Supreme Court of North Carolina.
February 25, 1953.
*610 Fountain & Fountain & Bridgers, Tarboro, for defendant, appellant.
Harry McMullan, Atty. Gen., and Robert L. Emanuel, Member of Staff, Raleigh, for the State.
DENNY, Justice.
The Recorder's Court of Edgecombe County is an inferior court of civil and criminal jurisdiction which was created by Chapter 560, Public Laws of North Carolina, Session of 1909, as amended by Chapter 472, Public-Local Laws of North Carolina, Session of 1911. Section 4 of this latter act provides: "Said court shall have, concurrently with justices of the peace of Edgecombe County, jurisdiction in all criminal cases arising in said county which are now or may hereafter be given to justices of the peace, and, in addition to the jurisdiction conferred by this section, shall have exclusive original jurisdiction of all other criminal offenses committed within the county, below the grade of felony, as now defined by law, and of the crimes of larceny and receiving stolen goods, knowing them to be stolen, wherein the value of the property does not exceed twenty ($20) dollars, and the same are hereby declared to be petty misdemeanors."
The act also provides that criminal actions originating in said court shall be tried upon warrants; and grants to persons convicted and sentenced in such court, the right to appeal to the Superior Court in the same manner as now provided for appeals from courts of justices of the peace.
Chapter 482 of the 1951 Session Laws, provides: "In the trial of any criminal case in the Recorder's Court of Edgecombe County, upon demand for a jury trial by the defendant, the judge of the recorder's court shall transfer said case to the Superior Court of Edgecombe County for trial * * *."
In light of the above statutory provisions, and the able and exhaustive opinions of this Court, speaking through Ervin, J., in State v. Thomas, 236 N.C. 454, 73 S.E.2d 283, and State v. Norman, N.C., 74 S.E.2d 602, we hold that since the defendant was not tried in the inferior court on the warrant issued therein, a mere transfer to the Superior Court upon a demand for a trial by jury, as provided in Chapter 482 of the 1951 Session Laws, did not give the Superior Court jurisdiction to try him on the warrant. State v. Thomas, supra. However, since Chapter 482 of the 1951 Session Laws authorizes the transfer from the Recorder's Court of Edgecombe County to the Superior Court of Edgecombe County, any case within its jurisdiction, upon demand by the defendant for a trial by jury, the Superior Court may put the defendant on trial for the offense charged in the warrant before a petit jury upon the procurement of an indictment duly returned by a grand jury. State v. Norman, supra.
Judgment arrested.